DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2937251 (hereinafter Martensson).
Regarding claims 1, 13 and 20, Martensson discloses a computer-implemented method, system and non-transitory computer-readable medium for detecting whether a seat belt is used in a vehicle, the method comprising: 
acquiring an image (area 24 in FIG. 1) of an interior of the vehicle by at least one sensor (cameras 14, 20);
determining, by a processor, based on the image, a plurality of sub-images (“locations”, see paragraph [0054]: “As can be concluded from Fig. 2, the detection area 24 is a continuous area including detection locations within a target area for a correctly applied seat belt as well as detection locations outside the target area for a correctly applied seat belt”); 
detecting, by the processor, for at least one of the sub-images, whether a portion of the seat belt is present in the respective sub-image (see e.g. paragraph [0057]: “A second location 35 is indicated on the shoulder 34 of the belted person. The second location 35 is a location which corresponds to a target location for a correctly applied seat belt 4. Accordingly, this is a location where a presence of the upper section 5 of the seat belt should be detected”); and
responsive to detecting that the portion of the seat belt is present in the respective sub-image, determining, by the processor, whether the seat belt is used based on the detecting (see title).
Regarding claims 6 and 18, Martensson discloses that the image is acquired by at least one of a 2D camera, a black-and-white camera, a color camera, a color-infrared camera, a near-infrared camera, or a Time-of-Flight camera (paragraph 55, lines 1-2).
Regarding claims 7 and 19, Martensson discloses determining, based on detecting that the portion of the seat belt is present in the respective sub-image, at least one of an occupancy status of a seat corresponding to the seat belt, a seat belt status, a routing status of the seat belt, or an occlusion status of the seat belt (paragraph 21, lines 1-4).
Regarding claim 8, Martensson discloses determining, based on the image, a respective location of at least one body key point, wherein the plurality of sub-images are determined based on the respective location of the at least one body key point (paragraph 57, line 1).
Regarding claim 9, Martensson discloses determining, based on the image, whether a portion of the seat belt is occluded; and in response to determining that the portion of the seat belt is occluded, determining, based on the image, which portions of the seat belt are occluded (paragraph 54, lines 1-10).
Regarding claim 10, Martensson discloses the method, in response to determining that the portion of the seat belt is occluded, further comprising at least one of: prompting a user to remove the occluding object; adapting the determination of the sub-images so that the sub-images show unoccluded portions of the seat belt; postponing the detecting of whether the portion of the seat belt is present in the respective sub-image until the portion of the seat belt is no longer occluded; or predicting, based on an earlier detection, the results of the detecting of whether the portion of the seat belt is present in respective sub-image (paragraph 54, lines 1-10_.
Regarding claim 11, Martensson discloses that detecting whether the portion of the seat belt is present in the respective sub-image is carried out using at least one of a classifier or a neural network (paragraph 57, lines 1-4).
Regarding claim 12, Martensson discloses that the plurality of sub-images are determined based on cropping the image and transforming the cropped image using a perspective transformation (paragraph 16, lines 1-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Martensson in view of Baek et al. (US 2021/0086715).
Regarding claims 2 and 14, Martensson fails to disclose that detecting whether the portion of the seat belt is present in the respective sub-image comprises determining an estimated probability that the portion of the seat belt is present in the respective sub-image.
However, in an analogous art, Baek discloses that detecting whether the portion of the seat belt is present in the respective sub-image comprises determining an estimated probability that the portion of the seat belt is present in the respective sub-image (paragraph 57, lines 3-4: “a probability distribution map that indicates a likelihood that a pixel of the input image is a seatbelt”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system in Martensson by incorporating this feature taught in Baek for the purpose of ensuring that a user is properly positioned with respect to the seat belt.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Martensson in view of Correia Gracio et al. (US 10,691,955).
Regarding claims 3 and 15, Martensson fails to disclose determining, for at least one of the sub-images and based on a plurality of estimated probabilities for the respective sub-images, whether the seat belt is used.
However, in an analogous art, Correia Gracio discloses determining, for at least one of the sub-images and based on a plurality of estimated probabilities for the respective sub-images, whether the seat belt is used (col. 6, lines 51-53: “the method 400 may include determining a probability that the image is associated with a seatbelt being unfastened, at 404.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system in Martensson by incorporating this feature taught in Correia Gracio for the purpose of ensuring that the seat belt is being operated properly by the user.

Allowable Subject Matter
Claims 4, 5, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose the recited combinations of elements, including wherein detecting whether the portion of the seat belt is present in the respective sub-image is carried out sequentially, the method further comprising: in response to detecting that the portion of the seat belt is not present in a current sub-image, terminating processing of the current sub-image and determining that the seat belt is not used, as in claims 4 and 16; and wherein detecting whether the portion of the seat belt is present in the respective sub-image is carried out sequentially, the method further comprising: in response to at least one of detecting that the portion of the seat belt is occluded in a current sub-image or determining that a detection of whether the portion of the seat belt is present is not possible for the current sub-image, terminating processing of the current sub-image and determining that it is not possible to provide an indication whether the seat belt is used, as in claims 5 and 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646